Citation Nr: 1145298	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to January 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO denied service connection for a skin disability, to include as due to herbicide exposure.  The Veteran filed a notice of disagreement (NOD) in October 2007, and the RO issued a statement of the case (SOC) in December 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2008.  

In March 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In April 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing some of the requested action, the AMC continued to deny the claim (as reflected in a July 2010 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  

In January 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued to deny the claim (as reflected in an August 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim have been accomplished.  

2.  Service treatment records document a skin disability in service, and competent medical opinion on the question of whether the current skin disability is etiologically related to his period of service is in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a skin disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for a skin disability, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this appeal, the Veteran has asserted that his skin disability is due to Agent Orange exposure during his military service in Vietnam. 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain, identified diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 

Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service with competent evidence of herbicide exposure, who develops one of the identified conditions.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted. See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for a skin disability are met.

As the Veteran had Vietnam service during the Vietnam Era, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran has a current skin diagnoses of Hidradenitis suppuritiva (neck/groin/axillae) and Favre-Rachouchot, cheeks and temples, the skin disability for which service connection is sought; however, Hidradenitis suppuritiva and Favre-Rachouchot, are not among the skin disabilities recognized by VA (and listed in section 3.309(e)) as etiologically related to herbicide exposure.

However, the presumptions are not intended to preclude a veteran from establishing service connection on any other basis (see, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 162-64 (1997)).  Here, the Board finds that with application of the benefit of the doubt doctrine, the record presents a direct basis for a grant of service connection for a skin disability.

The report of his April 1968 induction examination reflects that his skin was normal, but the Veteran indicated that he had a history of "boils" on his Report of Medical History.  There are no records reflecting treatment for any skin problems during service.  However, the report of his January 1970 separation examination reflects that he had mild chronic acne of the back and neck.  On the Report of Medical History, he again indicated that he had a history of "boils."  The physician's summary documented "boils, intermittently on back of neck."

Thus, service treatment records reflect complaints of, and diagnosis of a skin disability in service.

In a February 1997 report of VA examination, the Veteran complained of chronic weeping dermatitis in his groin that he referred to as "jungle rot."  Objective examination showed deep multiple caruncles at the inner aspects of both thighs as well as pedunculated non-verrucous skin tags.

In a January 2007 VA dermatology record, the Veteran complained that he had an eruption to the groin that had been present for the past 30+ years described as chloracne.  Objective examination showed scars present to inguinal folds and perineum.  The examiner diagnosed hidradenitis suppuritiva.

Pursuant to an April 2010 Board remand, the Veteran was afforded VA examination in May 2010.  The examiner noted that the Veteran reported a history of "boils" on his report of medical history at entrance to service.  However, there was no elaboration on the form or comment from the examining physician regarding the presence/absence of "boils."  Additionally, the examiner noted that there was no mention of boils, acne or any other skin condition until the Veteran's separation physical where the examining physician documented "mild chronic acne on the back and neck."  The Veteran again reported a history of "boils" on the report of medical history.  Subsequent to service, the examiner noted that a February 1997 VA examination report documented "carbunculosis" with "weeping dermatitis in the groin and deep carbuncles."  In January 2007 dermatology record, the Veteran was diagnosed with Hidradenitis suppuritiva.

Objective examination showed multiple dilated pores (blackheads) and some pitted and cord-like scarring/tracts on the medial proximal thighs and inguinal folds, solitary dilated pore on the left axilla, dilated pores (x 5) on the left upper back, multiple dilated pores/blackheads and pitted scarring on the posterior neck, dilated pores in the posterior auricular folds, and dermatoheliosis and dilated pores in the bilateral temples and malar cheeks.  There were no straw-colored fluid filled cysts, active pustules/cysts or draining sinuses.  The diagnoses were Hidradenitis suppuritiva (neck/groin/axillae) and Favre-Rachouchot, cheeks and temples.

Although the examiner found that the skin disability was not consistent with chloracne, the examiner concluded that the clinical findings of the examination were most consistent with "burned out" hidradenitis suppuritiva (thighs, buttocks, axillae) and healed cystic acne (back, ears).  The examiner found that the diagnoses were based on the long history of "boils" (as reported by the Veteran, even prior to entry to service) and the exit physical findings of "chronic acne on the back and neck."  The examiner explained that the dilated pores with cord like scarring on the thighs/buttocks and dilated pores in the axilla were typical findings in long-standing Hidradenitis, noting that patients with this condition often give a history of painful cysts and boils in the groin and axilla.  Further, the dilated pores and acne-like scarring on the posterior neck and posterior auricular folds were common findings in patients with Hidradenitis and could represent the "follicular occlusion" that was seen in many of these types of patients.  The examiner noted that the blackheads in the sun-damaged areas of the face were most consistent with Favre-Rachouchot, which was a condition that was the end result of solar elastosis/sun damage.

Pursuant to the January 2011Board remand, a physician offered an addendum opinion in February 2011.  The examiner noted that the Veteran's service treatment records show a history of "boils" per the Veteran's report upon entering and leaving the service.  Service treatment records made no mention of boils or other inflammatory skin conditions, except the report of the separation physical examination in which the examining physician documented "mild chronic acne of the back and neck."  The physician explained that Hidradenitis suppuritiva was typically manifested by boils, pustules, inflammation, pain, suppuration, sinus tract in the axillae and groin (and less often the neck).  The examiner concluded that it could not be determined whether the Veteran's "boils" represented the early forms of Hidradenitis or was a simple case of recurrent folliculitis without resorting to mere speculation.  The examiner also noted that Favre-Rachouchot was related to chronic sun damage and not related to acne, chloracne, or Hidradenitis suppuritiva.  The examiner concluded that it could not be determined if the Favre-Rachouchot was related to sun damage in service or sun damage sustained throughout the Veteran's youth and adult years (outside of service) without resort to speculation.

First the Board notes that no skin disability was found at service entrance.  In this regard, the Board notes that the report of a history of boils is not sufficient to rebut the presumption of soundness.  Pertinent VA regulation specifically notes that history of pre-service existence of conditions recorded at the time of the examination does not constitute a notation of such condition.  For that reason, the Veteran is considered to be sound at service entrance.  38 C.F.R. § 3.304(b) (2011).  

As noted in this case, the Veteran was first diagnosed with a skin disability on his service separation physical examination (the examining physician diagnosed mild chronic acne of the back and neck).  Furthermore, the Veteran has credibly asserted that he had boils between his thighs during service, which he thought was "jungle rot" (which he self treated with topical ointments and creams) and has continued to have skin problems since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the May 2010 VA examiner concluded that the Hidradenitis suppuritiva and healed cystic acne diagnoses were based on the long history of boils (as reported by the Veteran) and the Veteran's separation examination physical findings of "chronic acne on the back and neck.  Additionally, in the February 2011 addendum opinion, the examiner found that the etiological history of the Veteran's skin disability could not be determined without resort to speculation, noting that the reported "boils" and findings on the Veteran's separation physical (mild chronic acne of the back and neck) could have represented the early forms of Hidradenitis or could have been a simple case of recurrent folliculitis and the Favre-Rachouchot (sun damage) could have been sustained during service or sustained throughout his youth and adult years.  Thus, notwithstanding the VA examiner's ultimate conclusion, the actual comments suggest that there is as likely as not a medical relationship between the Veteran's skin disability first noted on his separation examination and his current skin disability.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. §3.102 .  See also 38 U.S.C.A. § 5107(b), and Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that service connection for a skin disability is warranted.




	ORDER	

Service connection for a skin disability is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


